        Case: 3:19-cv-00740-wmc Document #: 43 Filed: 01/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ALLISON VAN GORP,

        Plaintiff,
                                                       Case No. 19-cv-740-wmc
   v.

WALMART STORES, INC.,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Walmart Stores, Inc. against plaintiff Allison Van Gorp dismissing this

case.




        s/ K. Frederickson, Deputy Clerk                   January 4, 2021
        Peter Oppeneer, Clerk of Court                          Date
